       Case 1:18-cv-00833-CFC Document 17 Filed 10/05/18 Page 1 of 1 PageID #: 104




                                                                                  Dennis J. Butler
                                                                                  (302) 394-6006/fax: (302) 394-6031
                                                                                  dbutler@panitchlaw.com




                                                   October 5, 2018
     VIA ECF

     Hon. Colm F. Connolly
     United States District Court for the District of Delaware
     844 North King Street
     Wilmington, DE 19801

            Re:        Life Alert Emergency Response, Inc. v. Excelsis Investments, Inc. et al
                       Case No. 18-cv-00833-CFC

     Dear Judge Connolly:

            Pursuant to the Order Setting Rule 16(b) Conference for Patent Case, the parties hereby
     submit the attached agreed-to [Proposed] Scheduling Order.

                                                             Respectfully submitted,

                                                             /s/ Dennis J. Butler
                                                             Dennis J. Butler, Esq.
                                                             Del. Bar. #5981

     Enclosures

     Cc: All Counsel of Record (by ECF)




       Wells Fargo Tower | 2200 Concord Pike | Suite 201 | Wilmington, DE 19803 | 302.394.6030 | www.panitchlaw.com
{01313120;v1}
